The following is the opinion of
Judge Dryden,
dissenting:
“ In my opinion, the defendant’s application for a venire for a country jury came within the meaning and intention of the General Assembly.
“The end of the statute is a fair and impartial trial. This cannot be attained upon the plaintiff’s construction of the statute. The plaintiff’s objection is, that the law provides for a venire only when prejudice exists against the person, whereas the application shows the existence of prejudice, not against the defendant, but against his side of the issue. *202What matters it to the defendant whether it be against him or his cause ? The result to him is the same in the one case as in the other; in either case he fails to get what every litigant is entitled fco — a fair and impartial trial. The two cases come alike within the mischief; why not within the remedy ?
“ I concur in the opinion of the other judges, that the question of what was the law of Canada was a question of fact for the jury, under proper instructions from the court; but I think the first instruction given of the court’s own motion was erroneous in this: that while it properly referred to the jury the question whether the law of Canada, under French dominion, permitted negro slavery, it improperly omitted to inform them what facts, if any, proved by the evidence, would constitute such law. On this point, (so far as relates to the law under the French,) the jury were left without any guide, each to determine for himself what would or would not constitute the law. For these reasons, I think - the judgment ought to be reversed.”